Citation Nr: 1427747	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  14-12 000	)	DATE
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board decision denying the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The moving party served on active duty from January 1976 to February 1978.

This CUE claim arises from a motion filed directly with the Board in December  2012, under 38 C.F.R. § 7111, alleging clear and unmistakable error (CUE) in a "May 1978"Board decision, which purportedly denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder.


FINDINGS OF FACT

In December 2013, the Board was notified by the Social Security Administration (SSA) that the moving party died in September 2013.


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. §§ 5109A, 5112(b)(1), 7111 (West 2002); 38 C.F.R. §§ 20.1302, 20.1400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2012, the Board received a motion from the moving party via his representing attorney, filed under 38 C.F.R. § 7111, alleging CUE in a May 1978 Board decision, which purportedly denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder.  In response to the representing attorney's motion, the Board acknowledged in correspondence dated in July 2013 that the moving party "has filed a motion for revision based on clear and unmistakable error of the Board's May 30, 1978, decision"  and the Board assumed original jurisdiction over this matter.  A subsequent review of the Veteran's claims file indicates, however, that the attorney filed the CUE motion on the erroneous premise that the Board had previously adjudicated the Veteran's claim for service connection for a chronic acquired psychiatric disorder and denied it on appeal.  In fact, the history of the moving party's claim shows that the Board has never rendered a final appellate decision that addressed this issue.  However, as the Board has already taken jurisdiction over the matter before this discrepancy was discovered, it is now obligated to properly dispose of it.  

During the pendency of this motion, the Board received notice from the SSA in December 2013 that the moving party had died in September 2013.  As a matter of law, a moving party's motion for CUE in a prior Board decision does not survive their death.  See Haines v. West, 154 F.3d 1298, 1300-02 (Fed. Cir. 1998).  Therefore, the motion has become moot by virtue of the death of the moving party and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 5109A, 5112(b), 7111; Haines, supra; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. §§ 20.1302, 20.1400 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2013).


ORDER

The motion is dismissed.



                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



